Citation Nr: 1812547	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip condition (also claimed as bilateral hip condition and symphysis pubis).

2.  Entitlement to service connection for lupus.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for congestive heart failure, claimed as secondary to service-connected right and left knee disorders.

5.  Entitlement to a compensable rating for bilateral hand degenerative joint disease.

6.  Entitlement to a rating in excess of 60 percent for post-operative residuals, left knee replacement for patellectomy and arthritis.

7.  Entitlement to a rating in excess of 10 percent for right knee disorder to include arthritis and chondromalacia.

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance or by reason of being housebound.  

9.  Entitlement to a temporary total evaluation (TTD) under 38 C.F.R. § 4.30 based on a need for convalescence following surgery in February 2011 for symphysis pubis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2010, April 2010, September 2010, and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The record shows that the Veteran was scheduled to testify at a Board hearing at the RO, but she did not report to the hearing as scheduled.  Included in this appeal is the issue of entitlement to special monthly compensation based on being housebound.  It should be noted in regard to this issue that the RO granted housebound benefits in August 2016 for the period from December 8, 2015, to February 1, 2017.  Thus, consideration of this issue is exclusive of the period from December 8, 2015, to February 1, 2017.  See AB v. Brown, 6 Vet. App 35 (1993).

In October 2016, the Board remanded the Veteran's claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's claimed left hip disability is not causally or etiologically related to her military service nor was a left hip disability caused or aggravated by a service-connected disability.  

2.  The Veteran's claimed lupus is not causally or etiologically related to her military service.

3.  The Veteran's claimed fibromyalgia is not causally or etiologically related to her military service.

4.  The Veteran's claimed congestive heart failure is not causally or etiologically related to her military service nor was congestive heart failure caused or aggravated by a service-connected disability.  

5.  The weight of the evidence is against a finding that the Veteran's bilateral hand disability warrants a compensable rating.  

6.  The weight of the evidence is against a finding that the Veteran's left knee replacement warrants a rating in excess of 60 percent.  

7.  The weight of the evidence is against a finding that the Veteran's right knee disorder warrants a rating in excess of 10 percent.  

8.  The Veteran is service connected for:  panic disorder, rated as 50 percent prior to July 1, 2015, and as 70 percent since that date; left knee replacement rated as 60 percent disabling (with the exception of the periods when temporary total ratings were assigned); right knee recurrent subluxation rated as 20 percent disabling; right knee disorder including arthritis and chondromalacia rated as 10 percent disabling; bilateral hand arthritis rated as noncompensably (0 percent) disabling; and scar of the left knee rated as noncompensably (0 percent) disabling.  (The Veteran was in receipt of SMC for the periods from February 25, 2015, to April 1, 2016, and from December 8, 2015, to February 1, 2017, pursuant to 38 U.S.C. 1114(s) and 38 C.F.R. § 3.350(i)).   

9. The Veteran is not blind or nearly blind, or a patient in a nursing home because of mental or physical incapacity.  The Veteran is able to perform the basic functions of self-care and is not so helpless as a result of his service-connected disabilities as to be in need of the regular aid and attendance of another individual. 

10.  The Veteran is not substantially confined to her house because of her service-connected disabilities; nor does she have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.

11.  The surgical procedure of the symphysis pubis (left hip disability) for which the Veteran claims entitlement to benefits under 38 C.F.R. §§ 4.29 and 4.30 were not for manifestations of a service-connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left hip disability have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Criteria for service connection for lupus have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  Criteria for service connection for fibromyalgia have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  Criteria for service connection for congestive heart failure have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  Criteria for a compensable disability rating for a bilateral hand disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5220 (2017).

6.  Criteria for a disability rating in excess of 60 percent for left knee replacement have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).   

7.  Criteria for a disability rating in excess of 10 percent for a right knee disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017)

8.  Criteria for an award of SMC based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2017). 

9.  Criteria for temporary total ratings pursuant to 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 for symphysis pubis surgery are not met.  38 U.S.C. §§ 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.29, 4.30 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment reports, and private treatment reports have been obtained. 

The Board remanded the claims to afford the Veteran examinations for the service connection and increased rating claims.  Additional VA outpatient treatment reports were obtained and the Veteran was afforded VA examinations.  Neither the Veteran nor her representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with VA examinations (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Certain chronic diseases, including arthritis and certain forms of cardiac disease may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted where a disability is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2017).  Compensation is payable when a service-connected disability has aggravated a nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment reports (STRs) does not reflect any complaints, findings, or treatment for a left hip disability, lupus, fibromyalgia, or congestive heart failure.

A review of the post-service private and VA outpatient treatment reports of record does not reveal any complaints, findings, or treatment for fibromyalgia or lupus. The Veteran was evaluated by a VA rheumatologist in March 2008 who indicated that there were no clinical features to suggest systemic lupus erythematosus.  The Veteran was treated for an episode of transient congestive heart failure in 2009 when her diuretic was on hold and which resolved with the resumption of the medication.  The Veteran was treated for reports of hip pain at VA in 2008 and in 2010, she was advised that a hip x-ray revealed some separation and irregularity of the symphysis pubis and some degenerative arthritis of the left sacroiliac (hip) joint.  

At a September 2010 VA cardiac examination, clinical evaluation revealed no evidence of congestive heart failure.  The examiner opined that congestive heart failure is not caused by or as a result of the bilateral knee disability.  The examiner's rationale was that she was unable to conjure up a theory with any basis in pathophysiologic science to support the claim that congestive heart failure was caused or aggravated by a bilateral knee disability.  

At a July 2011 VA hip examination, following a review of the claims file including the relevant medical evidence and interview with the Veteran, a physical examination revealed a diagnosis of pubis symphysis arthrosis status/post arthrodesis.  The examiner opined that the Veteran's pubis symphysis arthrosis status/post arthrodesis was less likely than not incurred in or caused by service.   The examiner noted that the Veteran's pubic condition is chronic and there was no evidence of acute fracture on imaging.  The examiner stated that a review of medical literature reveals that the oteitis pubis is common in athletes but also occurs following pregnancy and after bladder and prostate surgery.  The examiner noted that other conditions associated with osteitis pubis are rheumatologic diseases such as osteoarthritis, reactive arthritis, and spondyloarthopathy.  The examiner indicated that the Veteran is not athletic but her fall in May 2010 (in service) was not severe enough to have caused it.  The examiner concluded that the Veteran's two pregnancies and a rheumatologic disorder either in combination or singly more likely caused her osteitis pubis.    

At a VA cardiac examination in November 2016, physical examination did not reveal any signs, symptoms, or a diagnosis of congestive heart failure.  

At a VA fibromyalgia examination in November 2016, the Veteran indicated that she was diagnosed with fibromyalgia by a rheumatologist in 2003.  She noted that she had not sought treatment for fibromyalgia since 2003.  She endorsed muscle pains in her arms, back of her legs and her face.  The Veteran was not using any medication for fibromyalgia.  The examiner noted that the Veteran reported nearly constant symptoms of fatigue, sleep disturbances, paresthesias, headache, depression, and anxiety.  She denied generalized muscle pains.  Following a review of the claims file, interview of the Veteran, and clinical evaluation, the examiner indicated that the Veteran had absolutely no trigger points at the examination, was not treated for fibromyalgia at VA, and he did not believe that a diagnosis of fibromyalgia was appropriate.  The examiner opined that the Veteran's claimed fibromyalgia was less likely than not incurred in or caused by service.  The examiner's rationale was that the Veteran had no current findings of fibromyalgia, including no trigger points.  Moreover, there was no evidence of a diagnosis of or symptoms consistent with fibromyalgia during service.      

At a January 2017 VA hip examination, the Veteran reported that her left knee gave out in 2010 and she broke her symphysis pubis.  However, she noted pain in the region of the symphysis pubis after she left service in 1997, after the birth of her youngest son.   The examiner noted that X-rays of the left hip revealed no significant arthritis.  The Veteran reported that she underwent successful surgery on her symphysis pubis in 2013 and has no current pain in the region.  Following a review of the claims file, interview of the Veteran, and clinical evaluation, the examiner indicated that the examination of the hips was normal.  The examiner opined that the Veteran's claimed bilateral hip disability was less likely than not incurred in or caused by service and the claimed bilateral hip disability was less likely than not proximately due to or the result of the Veteran's service-connected bilateral knee disabilities.  The examiner's rationale was that the there is no evidence of a hip injury in 2010 when the Veteran claimed that her left knee gave out.  Moreover, the Veteran dated the pain in her symphysis pubis to 1997 after she gave birth, approximately ten years after her separation from service.  Additionally, surgery in the area of the symphysis pubis in 2013 was successful with no further problems reported.  

In May 2017, the Veteran was scheduled for a VA examination to determine the etiology of the claimed lupus.  However, the Veteran failed to report for the examination.  

In June 2017, an addendum opinion was obtained from the VA examiner who conducted the November 2016 VA cardiac examination.  The examiner indicated that the Veteran experienced an episode of transient congestive heart failure in 2009 when her cardiovascular medications had been adjusted.  Specifically, her daily diuretic hydrochlorothiazide (HCTZ) was on hold and she became fluid overloaded culminating in an acute transient episode of congestive heart failure which resolved with resumption of the diuretic HCTZ.  The examiner noted that at the time of the heart examination in November 2016, the Veteran did not have signs, symptoms, and/or a current diagnosis of congestive heart failure.  The examiner opined that it is less likely than not that the acute transient episode of congestive heart failure in 2009, resolved was due to, the result of, or aggravated by her service-connected bilateral knee disabilities to specifically include any prescribed medication for her knee disabilities.  The examiner's rationale was that the evidence of record supports proffered opinion.    

Left Hip Disability and Congestive Heart Failure

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left hip disability or congestive heart failure.  

As an initial matter, the Board notes that, with regard to the claim for service connection for congestive heart failure on a direct basis, the evidence does not reflect, nor has the Veteran contended, that her claimed heart disability was incurred in or caused by her military service.  The Veteran has not argued to the contrary.  Similarly, the claimed disability was not diagnosed within one year of the Veteran's separation from service.  Consequently, service connection is not warranted on a direct or presumptive basis with regard to the claim for congestive heart failure.   

With regard to the claim for service connection for a left hip disability, the VA examiners' opinions are the most probative evidence of record.  The only medical opinions of record reflect that the Veteran's left hip disability is less likely than not incurred in or caused by service.  As discussed, the examiners reviewed the claims file and included a complete rationale for the conclusions reached.  The Veteran has not submitted any competent medical evidence to the contrary.  Similarly, arthritis was not diagnosed within one year of the Veteran's separation from service.  Consequently, service connection is not warranted on a direct or presumptive basis with regard to the claim for a left hip disability.    

The Board will now turn to the discussion of secondary service connection.  Of note, the Veteran contends that the claimed left hip disability was related to a fall due to her service-connected left knee disability and the congestive heart failure was due to the medications used to treat her service-connected bilateral knee disability.  In this case, the VA examiners' opinions are the most probative evidence of record.  Those opinions indicate that the Veteran's claim left hip disability and congestive heart failure was due to, the result of, or aggravated by her service-connected bilateral knee disabilities to specifically include a fall with regard to the left hip and medication prescribed to treat her knee disabilities.  As discussed, the examiners reviewed the claims file and included a complete rationale for the conclusions reached.  The Veteran has not submitted any competent medical evidence to the contrary.  Consequently, service connection is not warranted for a left hip disability or congestive heart failure on a secondary basis.     

The Veteran contends that her left knee disability and claimed heart disability are related to her service-connected bilateral knee disabilities.  As a lay person, the Veteran is considered competent to report what comes to her through her senses, but she lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of a left hip or heart disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the lay statements regarding the Veteran's left hip disability and claimed heart disability as being related to the service-connected bilateral knee disabilities are not considered to be competent nexus evidence, as the Veteran is not shown to be medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's left hip disability and claimed congestive heart failure resulted from her military service or were caused or aggravated by a service-connected disability.  Therefore, the criteria for service connection have not been met, and the Veteran's claims are denied.

Lupus and Fibromyalgia

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for lupus or fibromyalgia.  

The medical evidence associated with the claims file does not reflect a diagnosis of fibromyalgia or lupus at any time.  In fact, the Veteran was evaluated by a VA rheumatologist in March 2008 who indicated that there were no clinical features to suggest lupus.  And when examined by VA in 2016, the examiner indicated that the Veteran did not have clinical features of fibromyalgia.  The Veteran failed to report for an examination to determine whether a diagnosis of lupus was appropriate.  The cornerstone requirement for service connection for the claimed fibromyalgia and lupus are diagnoses of the claimed disorders, as without proof of present disabilities, there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Considering all the evidence of record, the Board has determined that the Veteran does not have diagnoses of fibromyalgia or lupus related to her active duty service. 

To the extent the Veteran believes that she has fibromyalgia and lupus from service, she lacks the medical training and expertise to address a complex medical question such as diagnosing specific disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion alone is insufficient to establish diagnoses of fibromyalgia and lupus.  

As described, the weight of the evidence is against a finding that the Veteran has warranted diagnoses of fibromyalgia or lupus at any time during the course of her appeal.  Therefore, the criteria for service connection have not been met, and the Veteran's claims are denied.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that during the course of the appeal, the Court of Appeals for Veterans' Claims (Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

At a January 2010 VA knee examination, the Veteran reported pain, weakness, stiffness, and giving way of the bilateral knees.  Range of motion testing revealed left knee flexion to 120 and extension of 0 degrees and right knee flexion to 125 degrees and extension of 0 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  

At a September 2010 VA knee examination, range of motion of the left knee revealed flexion to 125 degrees and extension of 0 degrees with flexion limited to 120 after repetition of motion due to pain and right knee range of motion revealed flexion to 130 degrees and extension of 0 degrees with no change in flexion or extension after repetitive motion.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee status post patellectomy and degenerative joint disease of the left knee status post total knee replacement.   

At a September 2010 hand VA examination, the Veteran reported decreased hand strength bilaterally.  Range of motion testing of the bilateral index fingers revealed no objective evidence of pain and all ranges of motion including extension of the DIP joint, extension off the PIP joint, and extension of the MP joint were all normal and there was no gap between the index finger and proximal transverse crease of either hand on maximal flexion of the fingers.  There was no objective evidence of pain or additional limitation of motion after repetitive motion.  Range of motion testing of the bilateral long fingers revealed no objective evidence of pain and all ranges of motion including extension of the DIP joint, extension off the PIP joint, and extension of the MP joint were all normal and there was no gap between the index finger and proximal transverse crease of either hand on maximal flexion of the fingers.  Range of motion testing of the bilateral ring and little fingers revealed no objective evidence of pain on active ranges of motion, no limitation of motion, no objective evidence of pain following repetitive motion and no additional limitation of motion after repetitive motion.  Range of motion testing of the bilateral thumbs revealed no gap between the right or left thumb pad and the fingers, no objective evidence of pain, no objective evidence of pain following repetitive motion, and no additional limitation of motion after repetitive motion.  The examiner diagnosed the Veteran with bilateral hand degenerative arthritis based on diagnostic testing.  

At an August 2015 VA knee examination, range of motion testing of the right knee revealed flexion to 100 degrees and extension of 0 degrees and flexion of the left knee to 45 degrees and extension of 0 degrees.  The examiner noted that there was a history of moderate recurrent subluxation of the bilateral knees and a history of moderate lateral instability of the right knee and a history of severe lateral instability of the left knee.  

At a VA hand examination in November 2016, the Veteran endorsed pain in her hands.  She was noted to be left hand dominant.  Ranges of motion of the bilateral hands were all normal and there was no gap between the pad of the thumb and fingers and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no pain noted on examination, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no additional functional loss or loss of range of motion after three repetitions.  

At a January 2017 VA examination, the Veteran reported flare-ups of right knee once a week lasting between two and three days.  She denied flare-ups of the left knee but she endorsed weakness.  Range of motion testing of the right knee revealed flexion to 140 degrees and 0 degrees of extension and flexion of the left knee to 120 degrees and extension of 0 degrees.  The examiner noted that the passive range of motion revealed flexion to 140 degrees with weakness.  There was no objective evidence of localized tenderness on palpation of the joint or soft tissue and no objective evidence of crepitus of either knee.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  The examiner reported that there were no additional contributing factors of disability of either knee.  The examiner indicated that there was no history of recurrent subluxation or history of lateral instability of either knee.  The examiner noted that the Veteran had her patella surgically repaired but there were no episodes of recurrent patellar dislocation.  The examiner reported that the Veteran has never had a meniscus (semilunar cartilage) condition.  The examiner stated that the Veteran underwent a total joint replacement of the right knee with reports of pain and a total joint replacement of the left knee with intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner indicated that imaging studies revealed degenerative/traumatic arthritis of the bilateral knees.  The examiner noted that there was no pain with weight-bearing of either knee, no pain with passive range of motion of either knee, and no pain with weight-bearing of either knee.   

Bilateral Hand Disability

The Veteran contends that his bilateral hand disability warrants compensable ratings.  

The Veteran's bilateral hand disability has been rated as noncompensably disabling pursuant to Diagnostic Codes 5003-5220.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.

Diagnostic Code 5220 provides that favorable ankylosis of five digits of one hand is rated as 40 percent for the minor hand and 50 percent for the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5220.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to a compensable rating pursuant to Diagnostic Code 5220.  A review of the evidence as reported above does not reflect that the Veteran had ankylosis of any digit.  As such, an increased compensable rating is not warranted pursuant to this Diagnostic Code.    

With regard to Diagnostic Code 5003, the Veteran was diagnosed with degenerative arthritis, right and left hands.  However, there was no pain noted on examination, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no additional functional loss or loss of range of motion after three repetitions at any of the examination of record.  As such, an increased compensable rating is not warranted pursuant to this Diagnostic Code.  

The Board will also consider whether an increased rating is warranted under any other Diagnostic Codes related to the hands and fingers.  

Under Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand is rated as 50 percent for the minor hand and 60 percent for the major hand.  Note:  Also consider whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5216.

Under Diagnostic Code 5217, unfavorable ankylosis of four digits of one hand (thumb and any three fingers) is rated as 50 percent for the minor hand and 60 percent for the major hand.  Unfavorable ankylosis of four digits of one hand (index, long, ring, and little fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  Note:  Also consider whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5217.

Under Diagnostic Code 5218, unfavorable ankylosis of three digits of one hand (thumb and any two fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  Unfavorable ankylosis of three digits of one hand (index, long, and ring; index, long, and little; or index, ring, and little fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand.  Unfavorable ankylosis of three digits of one hand (long, ring, and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Note: Also consider whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5218. 

Under Diagnostic Code 5219, unfavorable ankylosis of two digits of one hand (thumb and any finger) is rated as 30 percent for the minor hand and 40 percent for the major hand.  Unfavorable ankylosis of two digits of one hand (index and long; index and ring; or index and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Unfavorable ankylosis of two digits of one hand (long and ring; long and little; or ring and little fingers) is rated as 20 percent for the minor hand and 20 percent for the major hand.  Note:  Also consider whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5219. 

Under Diagnostic Code 5220, favorable ankylosis of five digits of one hand is rated as 40 percent for the minor hand and 50 percent for the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5220. 

Under Diagnostic Code 5221, favorable ankylosis of four digits of one hand (thumb and any three fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  Favorable ankylosis of four digits of one hand (index, long, ring, and little fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5221. 

Under Diagnostic Code 5222, favorable ankylosis of three digits of one hand (thumb and any two fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand.  Favorable ankylosis of three digits of one hand (index, long, and ring; index, long, and little; or index, ring, and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Favorable ankylosis of three digits of one hand (long, ring, and little fingers) is rated as 20 percent for the minor hand and 20 percent for the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5222. 

Under Diagnostic Code 5223, favorable ankylosis of two digits of one hand (thumb and any finger) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Favorable ankylosis of two digits of one hand (index and long' index and ring; or index and little fingers) is rated as 20 percent for the minor hand and 20 percent for the major hand.  Favorable ankylosis of two digits of one hand (long and ring; long and little; or ring and little fingers) is rated as 10 percent for the minor hand and 10 percent for the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223.

Under Diagnostic Code 5224, favorable ankylosis of the thumb of either the major hand or the minor hand warrants a 10 percent rating.  Unfavorable ankylosis of the thumb of either the major hand or the minor hand warrants a 20 percent rating.  Note: also consider whether the evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

Under Diagnostic Code 5225, favorable or unfavorable ankylosis of the index finger of either the major hand or the minor hand warrants a 10 percent rating.  Note:  also consider whether the evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5225.

Under Diagnostic Code 5226, favorable or unfavorable ankylosis of the long finger of either the major hand or the minor hand warrants a 10 percent rating.  Note:  also consider whether the evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5225.

Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the ring or little finger of either the major hand or the minor hand warrants a noncompensable (0 percent) rating.  Note:  also consider whether the evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

Limitation of motion of the individual fingers is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, and 5230.  Diagnostic Code 5228, for limitation of motion of the thumb, provides for a noncompensable rating when there is a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228. 

Under Diagnostic Code 5229, for limitation of motion of the index or long finger, a noncompensable rating is for application when a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, and; extension is limited by no more than 30 degrees.  The maximum 10 percent rating is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229. 

Diagnostic Code 5230 provides for a maximum noncompensable rating for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

In view of the evidence as reported above, the Veteran's bilateral hand disability does not warrant a higher compensable rating under any other Diagnostic Codes pertaining to the hands and fingers.  

In reaching this conclusion, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In sum, the evidence of record does not support a higher compensable rating for the Veteran's bilateral hand disability, and to this end, the Veteran's claims are denied.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Left Knee Replacement

As an initial matter, the Board notes that the Veteran was awarded a temporary total (100 percent) rating for her left knee during the period from February 25, 2015, to March 31, 2016.  During all other relevant periods on appeal, the Veteran's left knee replacement is rated as 60 percent disabling pursuant to Diagnostic Code 5055.

Diagnostic Code 5055 governs the rating of a knee following a knee replacement operation.  Pursuant to this Diagnostic Code, a 100 percent rating is assigned for one year following implantation of prosthesis.  Thereafter, a minimum rating of 30 percent is assigned.  When there are chronic residuals from a knee replacement consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating may be assigned.  38 C.F.R. § 4.71a.

The rating schedule does not define the terms "intermediate" or "severe" as they used in Diagnostic Code 5055.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6.  Clinicians' use of terminology such as severe, although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board notes that the Veteran is in receipt of the maximum scheduler rating pursuant to Diagnostic Code 5055.  38 C.F.R. §§ 4.71a.  The Board will also consider whether a higher or separate rating is warranted pursuant to any other relevant Diagnostic Codes.  

Diagnostic Codes pertaining to limitation of motion and the diagnostic code pertaining to instability of a knee may be rated separately and rating a knee disability under those codes does not amount to pyramiding, where a compensable level of disability is shown under each diagnostic code.  Separate ratings can be awarded for limitation of flexion and limitation of extension where the criteria for a compensable rating are met for each limitation.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261; VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998). 

Although Diagnostic Code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability.  Therefore, consideration of a separate rating under Diagnostic Code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.

Diagnostic Code 5256 is assigned when there is ankylosis of the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the Veteran has repeatedly demonstrated considerable range of motion in the left knee and there is no indication or allegation in the evidence of record that the left knee is ankylosed.  The Veteran is clearly able to move her left knee, and it is not ankylosed.  As such, assigning ratings based on ankylosis would be inappropriate.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Based the ranges of motion at the examination of record, the Veteran does not warrant a separate compensable rating for the left knee under the Disability Code pertaining to limitation of extension as she consistently demonstrated normal extension (0 degrees) at all examinations of record.  Moreover, flexion was no less than 120 degrees with the exception of the examination in August 2015 during a period of convalescence when a temporary total rating was assigned.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40. 

In this case, while it has been noted that repetitive motion caused additional pain at times, it was not shown to additionally limit flexion or extension.  Moreover, even if pain existed throughout the range of extension, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Multiple VA examinations took into account the Veteran's complaints of pain and functional loss measuring his ranges of flexion and extension.  As such, an increased rating is not warranted based on any limitation of flexion or extension.  

Diagnostic Code 5262 is based on impairment of the tibia and fibula.  However, to warrant a rating in excess of 40 percent, nonunion of the tibia and fibula must be shown with loose motion.  A brace is also required.  The use of a brace was noted on occasions.  However, there is no evidence of loose motion of any type.  As such, a rating under Diagnostic Code 5262 is not warranted.

In sum, the Veteran's left knee replacement does not warrant a rating in excess of 60 percent.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Right Knee Disorder

The Veteran claims that her right knee disorder warrants a rating in excess of 10 percent for a right knee disorder including arthritis and chondromalacia.

The Veteran's right knee disorder is rated as 10 percent disabling pursuant to Diagnostic Codes 5003-5260.  38 C.F.R. § 4.71a.  

The Board notes that the Veteran is in receipt of a separate 20 percent rating for her right knee disorder pursuant to Diagnostic Code 5257 for recurrent subluxation.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

The Veteran had flexion limited to no less than 100 degrees and extension of limited to no more than 0 degrees.  Put another way, extension limited to 10 degrees and flexion limited to 45 degrees simply was not shown.  Therefore an increased rating is not warranted based on limitation of motion.  38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261. 

In reaching this conclusion, the Board has considered whether increased disability ratings are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, while the Veteran reported experiencing pain with range of motion testing, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  While the Veteran at times reported pain during range of motion testing, the VA examiners of record specifically found no additional functional limitation after repetitive motion, in spite of the findings of pain.  That is, the pain did not functionally limit the Veteran, and therefore a higher rating is not warranted on this basis.

The only other Diagnostic Codes pertaining to the knee are Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The Veteran does not warrant compensable ratings under any of these Diagnostic Codes as none of these conditions have been shown.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

SMC - Aid and Attendance and Housebound

The Veteran contends that she warrants SMC based on aid and attendance and/or housebound.  

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C. § 1114; 38 C.F.R. § 3.350.  The Veteran seeks SMC based on the need for regular aid and attendance of another person or on the account of housebound status. 

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id. 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id. 

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id. 

As noted above, the Veteran has been awarded service connection for panic disorder, left knee replacement, right knee recurrent subluxation and a right knee disorder including arthritis and chondromalacia, bilateral hand arthritis, and a scar of the left knee.  She was also awarded SMC for the periods from February 25, 2015, to April 1, 2016, and from December 8, 2015, to February 1, 2017, pursuant to 38 U.S.C. 1114(s) and 38 C.F.R. § 3.350(i)).   

After careful review of the evidentiary record, the Board finds that the evidence does not indicate that the Veteran is unable to keep herself ordinarily clean and presentable, feed herself, or attend to the wants of nature, due to service-connected disabilities.  A review of the evidence of record does not reflect that the Veteran is unable to perform any functions of self-care.  Moreover, the Veteran has not asserted, nor does the evidence in the claims folder indicate that the Veteran is bedridden or unable to protect herself in her environment as a result of her service-connected disabilities.  Therefore, she does not qualify for SMC based on the need for regular aid and attendance of another person or by reason of being housebound due to disability and the claim must be denied.  

TTD

The Veteran contends that she warrants a temporary total rating for a surgical procedure performed in 2011 for her claimed symphysis pubis (left hip disability).  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  38 C.F.R. § 4.29. 

Under 38 C.F.R. § 4.30(a), a temporary total raring will be assigned if treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.

As noted above, service connection has not been granted for the claimed symphysis pubis.  In order to warrant a temporary total rating pursuant to 38 C.F.R. §§ 4.29, 4.30, service connection must be in effect for the claimed disability.  As such, the Veteran's claim is denied as a matter of law.    













ORDER

Entitlement to service connection for a left hip condition (also claimed as bilateral hip condition and symphysis pubis) is denied.

Entitlement to service connection for lupus is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for congestive heart failure, claimed as secondary to service-connected right and left knee disorders is denied.

Entitlement to a compensable rating for bilateral hand degenerative joint disease is denied.

Entitlement to a rating in excess of 60 percent for post-operative residuals, left knee replacement for patellectomy and arthritis is denied.

Entitlement to a rating in excess of 10 percent for right knee disorder to include arthritis and chondromalacia is denied.

Entitlement to SMC based on aid and attendance is denied.

Entitlement to SMC based on being housebound is denied.



Entitlement to a TTD under 38 C.F.R. § 4.30 based on a need for convalescence following surgery in February 2011 for symphysis pubis is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


